Case 1:18-cv-00785-PLM-RSK ECF No. 42 filed 03/09/20 PageID.242 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


KENDRICK MEDLOCK,
                                                             Case No. 1:18-cv-785
               Plaintiff,
                                                             Hon. Paul L. Maloney
v.

TONY TRIERWEILER, et al.,

               Defendants.
                                    /

                             REPORT AND RECOMMENDATION

               This is a pro se civil rights action brought by a prisoner in the custody of the

Michigan Department of Corrections (MDOC). This matter is now before the Court on defendants

Trierweiler, Makara, and Stutzman’s motion for summary judgment (ECF No. 31).

               I.      Background

               Plaintiff’s complaint involves events which occurred at the Bellamy Creek

Correctional Facility (IBC). Plaintiff sued three defendants employed at IBC, Warden Tony

Trierweiler, Captain Makara, and Corrections Officer Stutzman.              The Court previously

summarized plaintiff’s claims on initial screening:

               Plaintiff’s claims arise out of incidents on December 8 and December 9,
       2017. Plaintiff alleges that on those dates, Defendant Stutzman deliberately closed
       Plaintiff in his cell door while Plaintiff attempted to enter his cell. On December 8,
       Plaintiff was able to pry himself out of the door. He observed Defendant Stutzman
       smirking at him from the control panel. Plaintiff’s wrist and midsection suffered
       “mild pain.” (Compl., ECF No. 1, PageID.4.) The next day, Defendant Stutzman
       did it again.

             Plaintiff filed a grievance against Defendant Stutzman on December 10.
       Defendant Makara was assigned to investigate the grievance. Plaintiff sought a

                                                 1
Case 1:18-cv-00785-PLM-RSK ECF No. 42 filed 03/09/20 PageID.243 Page 2 of 10



       different investigator because Plaintiff had previously filed a Prison Rape
       Elimination Act grievance against Captain Makara.

               Defendant Makara failed to conduct an appropriate investigation of
       Plaintiff’s grievance. Instead, Defendant Makara wrote a Class II misconduct report
       against Plaintiff for “interfering with the administration of rules” by filing a false
       grievance. Such a misconduct requires approval by the warden. Defendant
       Trierweiler approved the filing of the misconduct report.

                Plaintiff claims the conduct of Defendants violated his right to equal
       protection of the laws guaranteed by the Fourth Amendment, his right to be free of
       cruel and unusual punishment guaranteed by the Eighth Amendment, and his right
       to file a grievance guaranteed by the First Amendment.

              Plaintiff seeks a declaration that Defendants have violated Plaintiff’s rights
       as he has alleged and an award of nominal and punitive damages against each
       Defendant.

Opinion (ECF No. 5, PageID.47-48). The Court dismissed the Equal Protection claims against all

defendants and directed service of the complaint against CO Stutzman for violation of the Eighth

Amendment and against Warden Trierweiler and Captain Makara for retaliation in violation of the

First Amendment. Id. at PageID.53-54.

               II.    Motion for summary judgment

               A.     Legal standard

               “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). Rule 56 further provides that a party asserting that a fact cannot be or is

genuinely disputed must support the assertion by:

       (A) citing to particular parts of materials in the record, including depositions,
       documents, electronically stored information, affidavits or declarations,
       stipulations (including those made for purposes of the motion only), admissions,
       interrogatory answers, or other materials; or




                                                 2
Case 1:18-cv-00785-PLM-RSK ECF No. 42 filed 03/09/20 PageID.244 Page 3 of 10



       (B) showing that the materials cited do not establish the absence or presence of a
       genuine dispute, or that an adverse party cannot produce admissible evidence to
       support the fact.

Fed. R. Civ. P. 56(c)(1).

               In Copeland v. Machulis, 57 F.3d 476 (6th Cir. 1995), the court set forth the parties’

burden of proof in a motion for summary judgment:

       The moving party bears the initial burden of establishing an absence of evidence to
       support the nonmoving party’s case. Once the moving party has met its burden of
       production, the nonmoving party cannot rest on its pleadings, but must present
       significant probative evidence in support of the complaint to defeat the motion for
       summary judgment. The mere existence of a scintilla of evidence to support
       plaintiff's position will be insufficient; there must be evidence on which the jury
       could reasonably find for the plaintiff.

Copeland, 57 F.3d at 478-79 (citations omitted). “In deciding a motion for summary judgment,

the court views the factual evidence and draws all reasonable inferences in favor of the nonmoving

party.” McLean v. 988011 Ontario Ltd., 224 F.3d 797, 800 (6th Cir. 2000). However, the Court

is not bound to blindly adopt a non-moving party’s version of the facts. “When opposing parties

tell two different stories, one of which is blatantly contradicted by the record, so that no reasonable

jury could believe it, a court should not adopt that version of the facts for purposes of ruling on a

motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).

               B.      Plaintiff’s § 1983 claims

               Plaintiff seeks relief pursuant to 42 U.S.C. § 1983, which “provides a civil cause of

action for individuals who are deprived of any rights, privileges, or immunities secured by the

Constitution or federal laws by those acting under color of state law.” Smith v. City of Salem,

Ohio, 378 F.3d 566, 576 (6th Cir. 2004). To state a § 1983 claim, a plaintiff must allege two

elements: (1) a deprivation of rights secured by the Constitution and laws of the United States, and



                                                   3
Case 1:18-cv-00785-PLM-RSK ECF No. 42 filed 03/09/20 PageID.245 Page 4 of 10



(2) that the defendant deprived him of this federal right under color of law. Jones v. Duncan, 840

F.2d 359, 360-61 (6th Cir. 1988); 42 U.S.C. § 1983.

               1.     Eighth Amendment claim against CO Stutzman

               The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. The Supreme Court has held that “the unnecessary and

wanton infliction of pain . . . constitutes cruel and unusual punishment forbidden by the Eighth

Amendment.” Hudson v. McMillian, 503 U.S. 1, 5 (1992). A viable Eighth Amendment claim

consists of an objective and a subjective component. Farmer v. Brennan, 511 U.S. 825, 834

(1994). A court considering a prisoner’s Eighth Amendment claim must ask both if the alleged

wrongdoing was objectively harmful enough to establish a constitutional violation and if the

officials acted with a sufficiently culpable state of mind. Hudson, 503 U.S. at 8.

               To demonstrate the objective component, the plaintiff must demonstrate that he has

been deprived of “the minimal civilized measure of life’s necessities.” Rhodes v. Chapman, 452

U.S. 337, 347 (1981). The Eighth Amendment is only concerned with “deprivations of essential

food, medical care, or sanitation” or “other conditions intolerable for prison confinement.” Id. at

348 (citation omitted). The Amendment, therefore, prohibits conduct by prison officials that

involves the “unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th

Cir. 1987) (quoting Rhodes, 452 U.S. at 346). However, “[n]ot every unpleasant experience a

prisoner might endure while incarcerated constitutes cruel and unusual punishment within the

meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954. “[R]outine discomfort is part of the

penalty that criminal offenders pay for their offenses against society.” Hudson, 503 U.S. at 9

(internal quotation marks omitted). As a consequence, “extreme deprivations are required to make

out a conditions-of-confinement claim.” Id.
                                                 4
Case 1:18-cv-00785-PLM-RSK ECF No. 42 filed 03/09/20 PageID.246 Page 5 of 10



               The subjective component requires that the defendant act with deliberate

indifference to an inmate’s health or safety. See Wilson v. Seiter, 501 U.S. 294, 302-03 (1991).

To establish the subjective component, the plaintiff must show that “the official knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of facts

from which the inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference.” Farmer, 511 U.S. at 837.         “It is obduracy and wantonness, not

inadvertence or error in good faith, that characterize the conduct prohibited by the Cruel and

Unusual Punishments Clause.” Whitley v. Albers, 475 U.S. 312, 319 (1986).

               In his complaint, plaintiff alleged the CO Stutzman engaged in cruel and unusual

punishment because Stutzman closed plaintiff in his cell door:

              16. On December 8, 2017, Stutzman closed Medlock in his cell door while
       he attempted to enter his cell. When Medlock was able to pry himself out of the
       door, he stepped into the hall and directly observed Stutzman smirking at him from
       the control panel.

             17. Although Medlock’s wrist and midsection were in mild pain, he did not
       seek medical attention due to being unable to afford it.

              18. The next day, Stutzman again closed Medlock in the cell door under the
       same circumstances. Medlock again observed Stutzman smirking from the control
       panel.

                19. Medlock later spoke with a sergeant in the chow hall about being closed
       in the door two days in a row by Stutzman. Medlock was advised to file a grievance
       if he felt harassed.

               20. Stutzman knew that closing Medlock in the cell doors could expose him
       to a substantial risk of serious harm and deliberately disregarded that risk.

Compl. (ECF No. 1, PageID.4).




                                                5
Case 1:18-cv-00785-PLM-RSK ECF No. 42 filed 03/09/20 PageID.247 Page 6 of 10



               CO Stutzman contends that plaintiff cannot meet the objective component of an

Eighth Amendment claim for either incident.

               a.      December 8th

               In support of his motion for summary judgment, CO Stutzman submitted a video

of the incident. See DVD (containing Videos 1, 2 and 3) (ECF No. 31-2). It appears that this is

the same video evidence that MDOC Officials reviewed in determining that plaintiff filed a false

grievance against Stutzman for alleging closing him in the cell door. In the December 8th incident,

plaintiff leaves his cell, appears to have forgotten something, and returns to his cell between

0:00:45-0:00:50. Id. at Video 1. Plaintiff appears to put his foot in the cell door as it is closing,

reach his arm in the cell, and stand outside the cell. About 28 seconds later, plaintiff walks away

from the cell, in no apparent distress. See Video 1 (0:00:50-0:01:18). Shortly thereafter, plaintiff

turned around, walked back toward his cell, picked up something from the floor, and proceeded

down the hallway. Id. at (0:01:19-0:01:50).

               Having reviewed the video and other evidence submitted by defendant, the Court

concludes that plaintiff failed to meet the objective component of an Eighth Amendment claim.

There is no evidence that Stutzman closed the cell door on plaintiff and trapped him. For prisoners

like plaintiff, automated doors are a way of life. When a prisoner places his hand or foot in the

path of a cell door as it is closing, the prisoner assumes the risk that he may be injured by the

operation of the machinery.      Here, nothing in this video supports plaintiff’s claim that he

experienced “conditions intolerable for prison confinement,” Rhodes, 452 U.S. at 348, or that he

was subjected to “unnecessary and wanton infliction of pain,” Ivey, 832 F.2d at 954, during the 28

seconds that he appeared to prop open the cell door. Plaintiff’s claims are blatantly contradicted

by the video such that no reasonable jury could believe plaintiff’s version of events. Accordingly,
                                                 6
Case 1:18-cv-00785-PLM-RSK ECF No. 42 filed 03/09/20 PageID.248 Page 7 of 10



this Court should not adopt plaintiff’s version of the facts for purposes of ruling on defendants’

motion for summary judgment. See Scott, 550 U.S. at 380.

               Plaintiff filed a declaration in opposition to this motion, which he alleged that

Stutzman closed the cell door on him as a form of “gay bashing.” Plaintiff’s Decl. (ECF No. 35,

PageID.223). While plaintiff’s statement appears to be an attempt to establish that Stutzman met

the subjective component of his Eighth Amendment claim, the statement is not relevant because

plaintiff failed to establish the objective component of the claim. For these reasons, defendant

Stutzman should be granted summary judgment on this claim.

               b.       December 9th

               While plaintiff alleged that the same thing occurred on December 9th, the videos

from that date do not show that plaintiff was trapped or stuck by his cell door or that he had to pry

himself out. See Videos 2 (released for chow) and 3 (returning from chow). The videos only show

prisoners leaving and entering their cells. Id. Plaintiff contests the videos, stating that they were

“deliberately shortened/altered by defendants’ counsel so as to not show the fact that defendant

Stutzman made me stand out in hallway almost 10 minutes . . . before he opened my cell which

was not on group only to start shutting it just as fast so as to smash me w/door not trap me as

defendants counsel keeps uttering.” Plaintiff’s Decl. at PageID.224.

               As an initial matter, plaintiff’s declaration recites different facts than he alleged in

his complaint. Plaintiff did not allege that CO Stutzman made him wait out in the hallway all by

himself for 10 minutes and then “smashed” him with the door. While plaintiff contests defendants’

response because counsel “keeps uttering” that plaintiff was “trapped” in the door, there appears

to be a good reason for counsel’s response – this is what plaintiff alleged in his complaint, i.e., that

CO Stutzman closed plaintiff in the cell door when he attempted to enter the cell, that plaintiff was
                                                   7
Case 1:18-cv-00785-PLM-RSK ECF No. 42 filed 03/09/20 PageID.249 Page 8 of 10



able to pry himself out of the door, and that his wrist and midsection were in mild pain. See Compl.

at PageID.4. In short, the video does not depict the act of cruel and unusual punishment as alleged

in the complaint. Furthermore, as discussed, infra., the MDOC investigated the matter and

ultimately found plaintiff guilty of a misconduct for submitting a false grievance about both of

these incidents. For these reasons, defendant Stutzman should be granted summary judgment on

this claim.

               2.      The Retaliation claims against Warden Trierweiler and Capt. Makara

               Retaliation based upon a prisoner’s exercise of his or her constitutional rights

violates the Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999). In order

to set forth a First Amendment retaliation claim, a plaintiff must establish that: (1) he was engaged

in protected conduct; (2) an adverse action was taken against him that would deter a person of

ordinary firmness from engaging in that conduct; and (3) the adverse action was motivated, at least

in part, by the protected conduct. Id.

               Here, plaintiff claims that Warden Trierweiler and Capt. Makara retaliated against

him because after plaintiff engaged in “protected conduct” by filing a grievance against CO

Stutzman, Trierweiler and Makara charged plaintiff with a Class II Misconduct. Defendants

contend that plaintiff’s retaliation claim fails because he did not engage in “protected conduct;”

rather, plaintiff filed a false grievance against Stutzman, was charged with a misconduct for filing

the false grievance, and found guilty of that misconduct.

               A prisoner can meet the first element of a retaliation claim by filing a grievance,

because “[a]n inmate has an undisputed First Amendment right to file grievances against prison

officials on his own behalf.” Maben v. Thelen, 887 F.3d 252, 264 (6th Cir. 2018) (internal

quotation marks and brackets omitted). However, prisoners cannot base a retaliation claim on a
                                                 8
Case 1:18-cv-00785-PLM-RSK ECF No. 42 filed 03/09/20 PageID.250 Page 9 of 10



“frivolous” grievance or grievances which result from the “[a]busive or manipulative use of a

grievance system.” Maben, 887 F.3d at 264. In this regard, a grievance is frivolous if it alleges

conduct which fails to state a claim upon which relief may be granted. See Herron v. Harrison,

203 F.3d 410, 415 (6th Cir. 2000) (a prisoner’s act of filing a grievance constitutes protected

conduct “only to the extent that the underlying claims ha[ve] merit”). In addition, courts have

considered a prisoner's grievance frivolous when the underlying incident being grieved itself is de

minimis. Maben, 887 F.3d at 264-65 (listing cases). Finally, an “inmate cannot immunize himself

from adverse administrative action by prison officials merely by filing a grievance or a lawsuit and

then claiming that everything that happens to him is retaliatory.” Spies v. Voinovich, 48 Fed. Appx.

520, 525 (6th Cir. 2002).

               As discussed, plaintiff filed a grievance against CO Stutzman.             After an

investigation, plaintiff was issued a misconduct for interference with the administration of rules

because it was determined that there was no evidence to support the grievance. See Investigation

Documents (ECF No. 31-3, PageID.165-186). Plaintiff alleged that on December 8, 2017 at 1325

hours and on December 9, 2017 at breakfast, CO Stutzman closed the cell door on him.

Memorandum (ECF No. 31-3, PageID.170). Despite plaintiff’s claim that Stutzman’s conduct

was so egregious as to be constitute cruel and unusual punishment, he refused to participate in the

investigation of his claim against Stutzman (“On December 18, 2017 prisoner Medlock 263845

stated to Officer John Carter that he refused to go to the Control Center to speak to Captain Makara

about this grievance”). Id. at PageID.172. The investigation concluded that “[t]here is video

evidence to support that Officer Stutzman did not shut Medlock in the cell door,” and the

investigator requested that plaintiff “receive a Class II Interference of Administration Rules

misconduct for filing the false grievance that Officer Stutzman shut the cell door on him.” Id. at
                                                 9
Case 1:18-cv-00785-PLM-RSK ECF No. 42 filed 03/09/20 PageID.251 Page 10 of 10



PageID.173. A hearing officer found plaintiff guilty of that misconduct because he filed a false

grievance. See Misconduct Hearing Report and Report (ECF No. 31-7, PageID.210-211).

               Plaintiff’s retaliation claim against Warden Trierweiler and Capt. Makara fails.

Plaintiff did not engage in protected conduct because he abused the grievance system by filing a

false grievance. See Maben, 887 F.3d at 264. In addition, the grievance was frivolous because the

underlying claim against Stutzman was meritless. See Herron, 203 F.3d at 415. Accordingly,

Warden Trierweiler and Capt. Makara’s motion for summary judgment should be granted.

               III.   Recommendation

               For these reasons, I respectfully recommend that defendants’ motion for summary

judgment (ECF No. 31) be GRANTED and that this action be TERMINATED.


Dated: March 9, 2020                                 /s/ Ray Kent
                                                     United States Magistrate Judge


ANY OBJECTIONS to this Report and Recommendation must be served and filed with the Clerk
of the Court within fourteen (14) days after service of the report. All objections and responses to
objections are governed by W.D. Mich. LCivR 72.3(b). Failure to serve and file written objections
within the specified time waives the right to appeal the District Court’s order. Thomas v. Arn, 474
U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                10
